Citation Nr: 1128648	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  07-39 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to a rating in excess of 50 percent for service-connected schizophrenia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Dan Brook, Counsel




INTRODUCTION

The Veteran served on active duty from February 1978 to January 1980.  

This appeal to the Board of Veterans' Appeals (Board) arises from a December 2006 rating decision of the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans' Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record appears to indicate that the Veteran is incarcerated at the Central Prison in Raleigh, North Carolina.  He filed the instant claim for increase in June 2006.  In response to the claim, the RO initially arranged for a VA psychiatric examination to be scheduled for August 2006.  However, the Veteran was unable to report due to his incarceration.  The RO also made a couple of attempts to obtain records of the mental health treatment the Veteran received at the prison but apparently did not receive a response from the prison.  

The Board notes that the most recent medical evidence of record pertaining to the severity of the Veteran's schizophrenia is from 2002.  Consequently, the Board does not have a basis for evaluating the Veteran's current claim for increase.  The Veteran has submitted a release of information form for treatment in 2007 and 2008.  It is unclear whether attempts have been made to schedule the appellant for an exam by a fee basis examiner or a prison mental health provider.  Appellant has suggested that he has had some mental health treatment while incarcerated.  

Accordingly, a remand is indicated for the RO/AMC to make further attempts to afford the Veteran a current mental health evaluation to assess the current severity of his service-connected schizophrenia, and obtain records of any treatment.  If the Veteran remains incarcerated and cannot report to a VA facility for the evaluation, it should be conducted at the prison or a nearby facility either by a visiting mental health professional or by a member of the prison's mental health staff.  Additionally, prior to arranging for the evaluation, the RO/AMC should obtain records of the mental health treatment and evaluation the Veteran received during his incarceration from June 2005 to the present.  

Accordingly, the case is REMANDED for the following actions:

1.  After securing any appropriate releases, the RO/AMC should attempt to obtain all records of mental health treatment and evaluation the Veteran has received while in prison from June 2005 to the present.  If the RO/AMC is initially unable to obtain these records after repeated efforts, assistance from the Veteran and his representative should be sought to obtain them.   If the RO/AMC is not able to obtain any of these records, they should obtain an explanation from the Central Prison in Raleigh, North Carolina and/or from any other appropriate source as to why the records are not available.  

2.  The RO/AMC should attempt to arrange for a mental health evaluation by an appropriate mental health professional to determine the current severity of the Veteran's service-connected schizophrenia.  If the Veteran is still incarcerated and thus unable to report to a VA facility for the evaluation, the RO/AMC should:

A)  Attempt to arrange for a VA or contract mental health professional to go and examine the Veteran at the correctional facility where he is housed, or:

B)  Attempt to arrange for the evaluation to be conducted by a mental health professional employed by the correctional facility where the Veteran is being housed.  

The Veteran's claims file should be made available to the mental health professional for review in conjunction with the examination.  Any indicated tests should be performed.  The evaluating professional should specifically comment on the current level of occupational and social impairment resulting from the Veteran's service-connected schizophrenia.  

All efforts to arrange the mental health evaluation should be clearly documented in the record.  If a mental health evaluation for the Veteran cannot be arranged, the reasons for this must also be clearly documented, including a specific explanation as to why the Veteran could not be examined in the correctional facility where he is housed.     

3.  The RO/AMC should then readjudicate the claim.  If it remains denied, the RO/AMC should issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


